Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-3, 8, 9,  15, 17, 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to comparing policy rules with data-sharing relationship. 
Claims 1-3, 8, 9,  15, 17, 21-32 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a process (i.e., a method). 
Although claims 1-3, 8, 9,  15, 17, 21-32 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception. 
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 8, 15 recite obtaining and storing data, obtaining rules, determining relationship (whether data can be shared), comparing contents, identifying discrepancy, generating a map and generating notification (in response to identifying the discrepancy). 
The limitation of obtaining, storing, determining, comparing, identifying, generating and notifying covers Mental Process. That is, other than a processor (in claim 8 and 15), nothing in the claim element precludes the step from practically been performed in the human mind or by using pen and paper, i.e., to determine whether the sharing of data complies with the privacy policy and notifying if there is discrepancy, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claims steps also covers “Certain Method of organizing human activity” i.e., commercial or legal interaction including agreements in the form of contract, legal obligations and advertising etc. 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor for obtaining, determining, comparing, identifying, generating and notifying. The claims as a whole merely describe how to generally apply the concept of verifying for compliance to policy rules. The processor and the model in the steps are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of receiving data, comparing, identifying and notifying. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis. 
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a server. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, processing and transmitting data. These are limitations toward receiving/obtaining data (gathering data), identifying data, performing data analysis, and making a determination based on the result of the analysis (identifying discrepancy). Receiving data, determining or identifying, comparing  and returning results is a very well understood, routine and conventional computer task activity. It represents insignificant extra solution activity. Mere data-gathering step[s] cannot make an otherwise nonstaturory claim statutory In re buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014). As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2, 9 recite the steps of obtaining and generating visualization. The rest of the dependent claims, 3, 10, 17, and 21-32, merely add further details (including collecting user’s or robot’s activities on websites) of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2, 3, 9, 10, 17, and 21-32, are patent ineligible. Hence, claims 1-3, 8, 9,  15, 17, 21-32 are not patent eligible.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17, 31, 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The independent claim 15, as amended, recite computer-implemented method a computer readable storage medium comprising of method steps. It is unclear whether applicant is claiming a method claim or a computer readable storage medium (product). Correction is required
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 23, 25, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pauley Jr. et al. (US 10,181,043 B1) and further in view of Rodriguez et al. (US 2016/0378882 A1).

Claims 1, 8: 
Pauley teaches obtaining and storing website data corresponding to a set of websites, including a first and second website (website which display contents) (a receiver module of the FMITM receives information indicative of a privacy policy associated with the destination device and correlates the information indicative of the privacy policy within the privacy-related portions of the data stream, including privacy policy of the destination ) (see col. 5 lines 1-18, col. 6 line 3-54); 
obtaining a set of privacy policy rules that corresponds to the first website (receiving privacy-related data from the source intended for destination) (see fig. 4);
determining a first data-sharing relationship indicating that data is shared between the first website and a second website (privacy policy of the website) by comparing the content of the first and second content (the FMITM may determine whether it is a trusted site, detecting what the site is collecting and the intention of the site as expressed in its policies, … you would know where the cookie is coming from to determine if it’s destination website collecting information in violation of its privacy policy or third party service provide (destination) (col. 6 lines 33-67); 
comparing the set of privacy policy rules to the first data-sharing relationship; identifying a discrepancy between the set of privacy policy rules and the first data-sharing relationship (determining where the cookie is coming from to determine if it’s destination website collecting information in violation of its privacy policy or third party service provide (destination) (col. 6 lines 33-67); and 
generating a notification in response to identifying the discrepancy ((see col. 6 line 54 to col. 7 line 10). 
Pauley teaches generating a report with scores about each site based on how long they keep the information or whether the site shares the information with numerous but unspecified, affiliate etc., and providing a display (see col. 7 line 54 to col. 8 line 10). Rodriguez teaches generating visual presentation (map) depicts a relationship (see [0039]-[0042]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to provide the report in Pauley using node and edges as in Rodriguez in order to show the relationship in well-structured format, making it easier to interpret the data. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to provide the report in Pauley using a graph or map in order to provide a visual representation of the report so that the user can easily read or view the report. 
Claims 2, 9:
Pauley teaches determining a second data-sharing relationship indicating that data is shared between the first website and the third website (the FMITM monitors data shared among different websites (source and destination)) (see fig. 1, col. 6 lines 53-67). Pauley failed to teach generating data visualization comprising nodes corresponding to websites and an edge corresponding to the data-sharing relationship. Rodriguez teaches generating visual presentation (map) with nodes and edges (as part of the graphical presentation a map module depicts a relationship between nodes and at least one subset of nodes and a relationship as an edge between the nodes (see [0039]-[0042]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to provide the report in Pauley using node and edges as in Rodriguez in order to show the relationship in well-structured format, making it easier to interpret the data. 

Claims 3, 10: 
Pauley teaches wherein obtaining the website data comprises obtaining the website data from a plurality of user devices (the data is collected from website data accessed by plurality of user devices) (see col. 5 lines 24-40). 
Claims 23, 28:
Pauley teaches  wherein the determining the first data-sharing relationship further comprises comparing a first data collection tool of the first website to a second data collection tool of the second website (see col. 6 lines 33-54).
Claims 25, 30:
Pauley teaches wherein the identifying the discrepancy comprises identifying a third-party cookie on the first website (the FMITM may trace the cookie back to its origin …(see col. 6 line 54 to col. 7 line 10).

Claim 15: 
Pauley teaches obtaining first website data corresponding to a set of websites, including a first and second website displaying contents (a receiver module of the FMITM receives information indicative of a privacy policy associated with the destination device and correlates the information indicative of the privacy policy within the privacy-related portions of the data stream, including privacy policy of the destination ) (see col. 5 lines 1-18, col. 6 line 3-54); 
obtaining a set of privacy policy rules that corresponds to the first website (receiving privacy-related data from the source intended for destination) (see fig. 4);
determining a first data-sharing relationship indicating that data is shared between the first website and a second website (privacy policy of the website) by comparing the content of the first and second content (the FMITM may determine whether it is a trusted site, detecting what the site is collecting and the intention of the site as expressed in its policies, … where the cookie is combing from to determine if it’s destination website collecting information in violation of its privacy policy or third party service provide (destination) (col. 6 lines 33-67); 
comparing the set of privacy policy rules to the first data-sharing relationship; identifying a discrepancy between the set of privacy policy rules and the first data-sharing relationship (determining where the cookie is combing from to determine if it’s destination website collecting information in violation of its privacy policy or third party service provide (destination) (col. 6 lines 33-67); and 
generating a notification in response to identifying the discrepancy ((see col. 6 line 54 to col. 7 line 10). Pauley teaches determining a second data-sharing relationship indicating that data is shared between the first website and the third website (the FMITM monitors data shared among different websites (source and destination)) (see fig. 1, col. 6 lines 53-67). Pauley failed to teach generating data visualization (map) comprising nodes corresponding to the websites and edges corresponding to the data-sharing relationship. Pauley teaches determining a second data-sharing relationship indicating that data is shared between the first website and the third website (the FMITM monitors data shared among different websites (source and destination)) (see fig. 1, col. 6 lines 53-67). Pauley failed to teach generating data visualization comprising nodes corresponding to websites and an edge corresponding to the data-sharing relationship. Rodriguez teaches generating visual presentation (map) with nodes and edges (as part of the graphical presentation) a map module depicts a relationship between nodes and at least one subset of nodes and a relationship as an edge between the nodes (see [0039]-[0042]). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to provide the report in Pauley using node as the websites and edges as the relationship, as in Rodriguez, in order to show the relationship in well-structured format, making it easier to interpret the data. 

Claim 17: 
Pauley teaches wherein obtaining the website data comprises obtaining the website data from a plurality of user devices (the data is collected from website data accessed by plurality of user devices  (see col. 5 lines 24-40). 
Claim 31:
Pauley teaches  wherein the determining the first data-sharing relationship further comprises comparing information about cookie of the first website to information about cookie of the second website (see col. 6 lines 33-54).

Claims 21, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pauley in view of Rodriguez and further in view of Cook (US 2016/0164915 A1). 
Claims 21, 26:
 Pauley teaches obtaining website data based on web-based activities on the set of websites by plurality of users, however failed to teach obtaining the website data from a plurality of web robots. Cook teach retrieving privacy policies from websites using web robot (bots) (see [0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Cook’s web robots in Pauley’s obtaining website data in order to automatically obtain the policy. 
Claim 32:
Pauley teaches wherein the identifying the discrepancy comprises identifying a third-party cookie on the first website (the FMITM may trace the cookie back to its origin …(see col. 6 line 54 to col. 7 line 10).

Claims 22, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pauley in view of Rodrigues and further in view of Mccorkendale et al. (US 2016/0371508 A1). 
Claims 22, 27: 
Pauley failed to teach wherein obtaining the first website data (contents) comprises determining a category for website data. Mccorkendale teaches determining or identifying category for the website (see [0010], [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mccorkendale’s rules for different website categories in Pauley’s privacy policy in order to apply different privacy rules based on the type of the website. 

Claims 24, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pauley in view of Rodriguez and further in view of Official Notice. 

Claims 24, 29:
Pauley failed to teach wherein the identifying the discrepancy comprises determining that an advertisement on the second website corresponds to text input into the first website. Official Notice is taken that it is old and well known in the art of online marketing to determine whether a thirdparty cookie is used when an advertisement is following from a text search. It would have been obvious to one of ordinary skill in the art at the time of claimed invention was filed to identify discrepancy, in Pauley’s data-sharing relationship, based on the privacy policy, since the advertisement is based on the text search.  

Response to Arguments
Applicant's arguments filed 5/31/22 regarding the 102 rejection have been fully considered and addressed above. 
Regarding the rejection under 101, is not persuasive. Applicant argues the claims are not directed to a judicial exception, because the alleged abstract idea is integrated into a practical application. However, Applicant cites the limitation the are considered abstract idea, “For example, amended claims 1, 8 and 15 include limitations such as “determining a first data-sharing relationship indicating that data is shared between the first website and the second
website;” “comparing the first content to the second content;” “identifying a discrepancy
between the set of privacy policy rules and the first data-sharing relationship;” “generating a map
of the first data-sharing relationship between the set of websites” and “generating a notification
in response to the identifying the discrepancy.” Furthermore, claims 2, 9, and 15 include
limitations such as “generating a data visualization comprising: a first node corresponding to the
first website, a second node corresponding to the second website, a third node corresponding to
the third website, a first edge corresponding to the first data-sharing relationship, and a second
edge corresponding to the second data-sharing relationship.” 
Specification describes that the processing is conducted by a general purpose computer ([0037]-[0040]), the claim does not define or rely on a “particular machine.” The method has no other meaningful limitations, and thus merely recites instructions to execute the recited judicial exception on a computer, which is used merely as a tool. 
The claims do not recite any additional elements beyond the judicial exceptions. In addition, the first limitation of the claims (obtaining and storing data), is directed to data gathering and thus is insignificant extra-solution activity. The step of presenting data in a graphical presentation, such as a map, using nodes or edges are steps that can be performed using a pen and paper. In addition, presenting data is insignificant extract-solution activity (i.e. step that delivers output of the judicial exception). As such, the claimed invention does not provide any particular improvement in the manner a computer functions. Instead, the claims amounts to nothing significantly more than an instruction to apply determining discrepancy in data-sharing policy and providing a notification of the discrepancy, using some generic computer. 

Conclusion
                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688